Case: 12-1521    Document: 16    Page: 1    Filed: 10/03/2012




          NOTE: This order is nonprecedential.

   mniteb ~tate~ QCourt of ~peaI~
       for tbe jfeberaI ([ircuit

     HECKMANN BUILDING PRODUCTS, INC.,
             Plaintiff-Appellant,
                           AND

            MASONRY TIE SYSTEM, INC.,
                    Plaintiff,
                            v.
            HOHMANN & BARNARD, INC.,
                Defendant-Appellee,
                           AND

             BLOK-LOK LIMITED,
     DRISCOLL SALES & DISTRIBUTING, LLC,
       AND LIGHTHOUSE MASONRY, INC.,
                 Defendants.


                        2012-1521


   Appeal from the United States District Court for the
Northern District of Illinois in case no. 10-CV-4262, Judge
Morton Denlow.


                      ON MOTION
Case: 12-1521       Document: 16    Page: 2     Filed: 10/03/2012




HECKMANN BUILDING PRODUCTS V. HOHMANN & BARNARD              2


                          ORDER
    Heckmann Building Products, Inc. moves to dismiss
this appeal due to a settlement of all issues.
      Upon consideration thereof,
      IT Is ORDERED THAT:
      (1) The motion is granted. The appeal is dismissed.
      (2) Each side shall bear its own costs.
                                      FOR THE COURT


      OCT 03 2012                      /s/ Jan Horbaly
         Date                         Jan Horbaly
                                      Clerk
cc: David C. McLauchlan Esq.
    Keith A. Rabenberg, Esq.
s21
      Issued As A Mandate:       OCT 03 2012